Filed 9/12/22 P. v. Miranda CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                    B316845
         Plaintiff and Respondent,
                                                               Los Angeles County
         v.                                                    Super. Ct. No. PA056316

HUMBERTO MIRANDA,
         Defendant and Appellant.


       APPEAL from an order of the Superior Court of Los
Angeles County, David W. Stuart, Judge. Reversed with
directions.

     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Nima Razfar, Deputy
Attorneys General, for Plaintiff and Respondent.

                                 _______________________
       In 2008, a jury convicted appellant of attempted murder,
second degree robbery, assault with a firearm, and possession of
a firearm by a felon. He was sentenced to a total of 59 years to
life in prison. This sentence included a 25-year enhancement
under the Three Strikes law. (Pen. Code, §§ 667, subds. (b)-(j),
1170.12.) We previously affirmed the judgment. (People v.
Miranda (2011) 192 Cal.App.4th 398.)
       Appellant was 23 when he committed the crimes. But for
the Three Strikes law enhancement, appellant would be
considered a youthful offender entitled to a youthful offender
parole hearing during the 25th year of his incarceration. (Pen.
Code, § 3051, subd. (b)(3).) In 2021, he filed a motion seeking a
Franklin hearing for the purpose of youthful offender parole
consideration. (Pen. Code, § 3051; People v. Franklin (2016)
63 Cal.4th 261, 268 (Franklin); In re Cook (2019) 7 Cal.5th 439.)
A Franklin hearing, usually held at the time of sentencing,
preserves “youth-related factors, such as . . . cognitive ability,
character, and social and family background at the time of the
offense” for consideration in later determining a youthful
offender’s suitability for parole. (Franklin, at p. 269.) The trial
court summarily denied the motion, finding appellant ineligible
to preserve such evidence because, as a third strike defendant, he
was not eligible for a youthful offender parole hearing. This
timely appeal followed.
       Both appellant and the People agree appellant is entitled to
a Franklin hearing. We agree as well and reverse the trial
court’s order. In doing so, we join our colleagues in the Fourth
District in acknowledging that defendants 25 years old and
younger are not entitled to youthful offender parole hearings if
they have been convicted and sentenced under the Three Strikes




                                 2
law. (People v. Delgado (2022) 78 Cal.App.5th 95, 103–104; Pen.
Code, § 3051, subd. (h).) Nevertheless, they are entitled to usual
parole consideration in due course at which time the parole board
must give “great weight to the diminished culpability of juveniles
as compared to adults, the hallmark features of youth, and any
subsequent growth and increased maturity of the prisoner in
accordance with relevant case law.” (Pen. Code, § 4801,
subd. (c).) Those are the same factors the parole board must
consider in conducting youthful offender parole hearings under
section 3051. Thus, even though appellant is not entitled to a
youthful offender parole hearing per se, he will at some point be
considered for parole and he should be accorded the opportunity
to preserve evidence of his “youth-related facts.” In that regard,
we conclude a Franklin hearing is mandated. (People v. Delgado,
at pp. 103–104.)
      Given our ruling, we decline to address appellant’s second
argument that he is entitled to a Franklin hearing because
exclusion of third strike defendants from youthful offender
hearings deprives such defendants of equal protection of the law.
Were we to entertain the argument, we would reject it. (People v.
Delgado, supra, 78 Cal.App.5th at pp. 101–103; People v. Wilkes
(2020) 46 Cal.App.5th 1159, 1167; People v. Moore (2021)
68 Cal.App.5th 856, 864.)




                                3
                            DISPOSITION
       The order denying a Franklin hearing is reversed. The
trial court is directed to hold a Franklin hearing now to preserve
appellant’s evidence for any future parole hearing held pursuant
to Penal Code section 4801.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           STRATTON, P. J.

We concur:




             GRIMES, J.




             HARUTUNIAN, J.




     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 4